        Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 1 of 20




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  JOSEFINO MORALES FORTIZ, individually
  and on behalf of others similarly situated,

                                     Plaintiff,                              COMPLAINT

                   -against-
                                                                 COLLECTIVE ACTION UNDER
  HARU HOLDING, CORP (D/B/A HARU                                      29 U.S.C. § 216(b)
  SUSHI) and STEVEN LAY ,
                                                                              ECF Case
                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Josefino Morales Fortiz (“Plaintiff Morales” or “Mr. Morales”), individually and

 on behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against Haru Holding, Corp (d/b/a Haru Sushi),

 (“Defendant      Corporation”)      and    Steven     Lay,   (“Individual   Defendant”),   (collectively,

 “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Morales is a former employee of Defendants Haru Holding, Corp (d/b/a

Haru Sushi) and Steven Lay.

       2.       Defendants own, operate, or control a Japanese Restaurant, located at 433

Amsterdam Avenue New York, NY 10024 under the name “Haru Sushi”.
            Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 2 of 20




       3.       Upon information and belief, individual Defendant Steven Lay, serve or served as

owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the restaurant as a joint or unified enterprise.

       4.       Plaintiff Morales was employed as a delivery worker at the restaurant located at 433

Amsterdam Avenue New York, NY 10024.

       5.       Plaintiff Morales was ostensibly employed as a delivery worker. However, starting

in March 2020, he was required to spend a considerable part of his work day performing non-tipped

duties, including but not limited to cutting boxes for deliveries, making salads, making wasabi,

filling up dressings and cleaning the sidewalk outside of the restaurant (hereafter the “non-tipped

duties”).

       6.       At all times relevant to this Complaint, Plaintiff Morales worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that he worked.

       7.       Rather, Defendants failed to pay Plaintiff Morales appropriately for any hours

worked, either at the straight rate of pay or for any additional overtime premium.

       8.       Defendants employed and accounted for Plaintiff Morales as a delivery worker in

their payroll, but in actuality his duties required a significant amount of time spent performing the

non-tipped duties alleged above.

       9.       Regardless, at all relevant times, Defendants paid Plaintiff Morales at a rate that was

lower than the required tip-credit rate.

       10.      However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Morales’s non-tipped duties starting on March 2020 exceeded 20% of

each workday, or 2 hours per day, whichever is less in each day. 12 N.Y. C.R.R. §146.



                                                   -2-
          Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 3 of 20




        11.      Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Morales’s actual duties in payroll records by designating him as a delivery

worker instead of as a non-tipped employee. This allowed Defendants to avoid paying Plaintiff

Morales at the minimum wage rate and enabled them to pay him at the tip-credit rate (which they

still failed to do).

        12.      Defendants’ conduct extended beyond Plaintiff Morales to all other similarly situated

employees.

        13.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Morales and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

        14.      Plaintiff Morales now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        15.      Plaintiff Morales seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                    JURISDICTION AND VENUE

        16.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Morales’s state law claims under 28

U.S.C. § 1367(a).



                                                    -3-
         Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 4 of 20




       17.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Japanese Restaurant located in this district. Further, Plaintiff Morales was employed by

Defendants in this district.

                                                PARTIES

                                                  Plaintiff

       18.     Plaintiff Josefino Morales Fortiz (“Plaintiff Morales” or “Mr. Morales”) is an adult

individual residing in Bronx County, New York.

       19.     Plaintiff Morales was employed by Defendants at Haru Sushi from approximately

May 12, 2017 until on or about April 8, 2021.

       20.     Plaintiff Morales consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                             Defendants

       21.     At all relevant times, Defendants owned, operated, or controlled a Japanese

Restaurant, located at 433 Amsterdam Avenue New York, NY 10024 under the name “Haru Sushi”.

       22.     Upon information and belief, Haru Holding, Corp (d/b/a Haru Sushi) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 433 Amsterdam Avenue New York, NY 10024.

       23.     Defendant Steven Lay is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Steven Lay is sued individually in

his capacity as a manager of Defendant Corporation. Defendant Steven Lay possesses operational



                                                 -4-
         Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 5 of 20




control over Defendant Corporation and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiff

Morales, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       24.     Defendants operate a Japanese Restaurant located in the Upper West Side section of

Manhattan in New York City.

       25.     Individual Defendant, Steven Lay, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, or controls significant

functions of Defendant Corporation.

       26.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       27.     Each Defendant possessed substantial control over Plaintiff Morales’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Morales, and all similarly situated individuals,

referred to herein.

       28.     Defendants jointly employed Plaintiff Morales (and all similarly situated employees)

and are Plaintiff Morales’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       29.     In the alternative, Defendants constitute a single employer of Plaintiff Morales and/or

similarly situated individuals.




                                                  -5-
        Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 6 of 20




       30.     Upon information and belief, Individual Defendant operates Defendant Corporation

as either an alter ego of himself and/or fails to operate Defendant Corporation as an entity legally

separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                by, amongst other things, failing to hold annual meetings or maintaining

                appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for his own benefit as the sole or majority

                shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       31.     At all relevant times, Defendants were Plaintiff Morales’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Morales, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Morales’s services.




                                                 -6-
         Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 7 of 20




       32.       In each year from 2017 to 2021, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       33.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       34.       Plaintiff Morales is a former employee of Defendants who ostensibly was employed

as delivery worker. However, he spent over 20% of each shift performing the non-tipped duties

described above.

       35.       Plaintiff Morales seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                    Plaintiff Josefino Morales Fortiz

       36.       Plaintiff Morales was employed by Defendants from approximately May 12, 2017

until on or about April 8, 2021.

       37.       Defendants ostensibly employed Plaintiff Morales as a delivery worker.

       38.       However, Plaintiff Morales was required to spend a significant portion of his work

day performing the non-tipped duties described above.

       39.       Although Plaintiff Morales ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work with Defendants.

       40.       Plaintiff Morales regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       41.       Plaintiff Morales’s work duties required neither discretion nor independent judgment.



                                                   -7-
           Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 8 of 20




         42.    From approximately May 12, 2017 until on or about August 2018, Plaintiff Morales

worked from approximately 6:00 p.m. until on or about 11:45 p.m., 4 days a week and from

approximately 5:30 p.m. until on or about 10:30 p.m., 3 days a week (typically 32.75 hours per

week).

For two weeks of each month from approximately September 2018 until on or about March 15,2020,

Plaintiff Morales worked from approximately 3:30 p.m. until on or about 9:00 p.m., 5 days a week

(typically 23.75 hours per week).

         For two weeks of each month from approximately September 2018 until on or about March

         15, 2020, Plaintiff Morales worked from approximately 4:30 p.m. until on or about 9:45 p.m.,

         5 days a week (typically 22.5 hours per week).

         43.    From approximately March 16, 2020 until on or about June 2020, Plaintiff Morales

worked from approximately 3:00 p.m. until on or about 9:00 p.m., 5 days a week (typically 26.25

hours per week).

         44.    From approximately July 2020 until on or about December 2020, Plaintiff Morales

worked from approximately 11:30 a.m. until on or about 4:30 p.m., 5 days a week and from

approximately 6:15 p.m. until on or about 9:45 p.m., 5 days a week (typically 38.75 hours per week).

         45.    From approximately January 2021 until on or about April 8, 2021, Plaintiff Morales

worked from approximately 11:30 a.m. until on or about 4:00 p.m., 5 days a week and from

approximately 5:00 p.m. until on or about 8:30 p.m., 5 days a week (typically 40 hours per week).

         46.    Throughout his employment, Defendants paid Plaintiff Morales his wages by direct

deposit.

         47.    From approximately May 2017 until on or about April 2018, Defendants paid

Plaintiff Morales $8.50 an hour.



                                                  -8-
        Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 9 of 20




       48.     From approximately May 2018 until on or about December 2018, Defendants paid

Plaintiff Morales $10.50 an hour.

       49.     From approximately January 2019 until on or about April 2021, Defendants paid

Plaintiff Morales $12.50 an hour.

       50.     Plaintiff Morales’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       51.     For example, from approximately March 2020 until on or about June 2020,

Defendants required Plaintiff Morales to work an additional 30 minutes past his scheduled departure

time 4 days a week, and did not pay him for the additional time he worked.

       52.     Although defendants granted Plaintiff Morales a 45-minute meal break, they

constantly interrupted it by requiring him to stop eating and get work done.

       53.     Plaintiff Morales was never notified by Defendants that his tips were being included

as an offset for wages.

       54.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Morales’s wages.

       55.     in order to get paid, Plaintiff Morales was required to sign a document which only had his

name and address.

      56.      Defendants did not give any notice to Plaintiff Morales, in English and in Spanish

(Plaintiff Morales’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      57.      Defendants required Plaintiff Morales to purchase “tools of the trade” with his own

funds—including a bicycle and monthly maintenance expenses for the bicycle.

                                  Defendants’ General Employment Practices



                                                   -9-
        Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 10 of 20




      58.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Morales (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage and overtime compensation as required by

federal and state laws.

      59.      Plaintiff Morales was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      60.      Defendants’ pay practices resulted in Plaintiff Morales not receiving payment for all

his hours worked, and resulted in Plaintiff Morales’s effective rate of pay falling below the required

minimum wage rate.

      61.      Defendants habitually required Plaintiff Morales to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      62.      Defendants required Plaintiff Morales and all other delivery workers to perform

general non-tipped tasks in addition to their primary duties as delivery workers.

      63.       Plaintiff Morales and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      64.      Plaintiff Morales’s duties were not incidental to his occupation as a tipped worker,

but instead constituted entirely unrelated general restaurant work with duties, including the non-

tipped duties described above.

      65.       Plaintiff Morales and all other tipped workers were paid at a rate that was lower than

the required lower tip-credit rate by Defendants.




                                                    - 10 -
        Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 11 of 20




      66.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Morales’s non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).

      67.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      68.      In violation of federal and state law as codified above, Defendants classified Plaintiff

Morales and other tipped workers as tipped employees, and paid them at a rate that was lower than

the required lower tip-credit rate when they should have classified them as non-tipped employees

and paid them at the minimum wage rate.

      69.      Defendants failed to inform Plaintiff Morales who received tips that Defendants

intended to take a deduction against Plaintiff Morales’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.

      70.      Defendants failed to inform Plaintiff Morales who received tips, that his tips were

being credited towards the payment of the minimum wage.

      71.      Defendants failed to maintain a record of tips earned by Plaintiff Morales who

worked as a delivery worker for the tips he received.

      72.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Morales (and similarly situated individuals) worked,

and to avoid paying Plaintiff Morales properly for his full hours worked.




                                                 - 11 -
        Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 12 of 20




      73.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      74.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Morales and other similarly situated former workers.

      75.      Defendants failed to provide Plaintiff Morales and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      76.      Defendants failed to provide Plaintiff Morales and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      77.       Plaintiff Morales brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),



                                                  - 12 -
          Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 13 of 20




on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      78.      At all relevant times, Plaintiff Morales and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage and overtime

pay at a one and one-half their regular rates for work in excess of forty (40) hours per workweek

under the FLSA under the FLSA.

      79.      The claims of Plaintiff Morales stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      80.      Plaintiff Morales repeats and realleges all paragraphs above as though fully set forth

herein.

      81.      At all times relevant to this action, Defendants were Plaintiff Morales’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Morales (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      82.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.




                                                 - 13 -
          Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 14 of 20




      83.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          84.   Defendants failed to pay Plaintiff Morales (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      85.       Defendants’ failure to pay Plaintiff Morales (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      86.       Plaintiff Morales (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      87.       Plaintiff Morales repeats and realleges all paragraphs above as though fully set forth

herein.

      88.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Morales (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      89.       Defendants’ failure to pay Plaintiff Morales (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      90.       Plaintiff Morales (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      91.       Plaintiff Morales repeats and realleges all paragraphs above as though fully set forth

herein.



                                                  - 14 -
          Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 15 of 20




      92.      At all times relevant to this action, Defendants were Plaintiff Morales’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Morales, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      93.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Morales less than the minimum wage.

      94.      Defendants’ failure to pay Plaintiff Morales the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      95.      Plaintiff Morales was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      96.      Plaintiff Morales repeats and realleges all paragraphs above as though fully set forth

herein.

      97.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Morales overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      98.      Defendants’ failure to pay Plaintiff Morales overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      99.      Plaintiff Morales was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING



                                                - 15 -
          Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 16 of 20




                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      100.      Plaintiff Morales repeats and realleges all paragraphs above as though fully set forth

herein.

      101.     Defendants failed to provide Plaintiff Morales with a written notice, in English and

in Spanish (Plaintiff Morales’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      102.     Defendants are liable to Plaintiff Morales in the amount of $5,000, together with costs

and attorneys’ fees.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      103.      Plaintiff Morales repeats and realleges all paragraphs above as though fully set forth

herein.

      104.     With each payment of wages, Defendants failed to provide Plaintiff Morales with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the



                                                 - 16 -
          Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 17 of 20




regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      105.       Defendants are liable to Plaintiff Morales in the amount of $5,000, together with costs

and attorneys’ fees.

                                   SEVENTH CAUSE OF ACTION

                               RECOVERY OF EQUIPMENT COSTS

      106.       Plaintiff Morales repeats and realleges all paragraphs above as though fully set forth

herein.

      107.       Defendants required Plaintiff Morales to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      108.       Plaintiff Morales was damaged in an amount to be determined at trial.




                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Morales respectfully requests that this Court enter judgment

 against Defendants by:

           (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;




                                                   - 17 -
      Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 18 of 20




        (b)     Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Morales and the FLSA Class

members;

        (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Morales and the FLSA Class members;

        (d)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Morales and the FLSA Class members;

        (e)     Awarding Plaintiff Morales and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (f)     Awarding Plaintiff Morales and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (g)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Morales;

        (h)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Morales;

        (i)     Declaring that Defendants violated the notice requirements of the NYLL with respect to

Plaintiff Morales’s compensation, hours, wages and any deductions or credits taken against wages;

        (j)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Morales;

        (k)     Awarding Plaintiff Morales damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as

                                                 - 18 -
      Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 19 of 20




applicable

       (l)     Awarding Plaintiff Morales damages for Defendants’ violation of the NYLL notice

provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (m)     Awarding Plaintiff Morales liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage and overtime compensation shown to be

owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (n)     Awarding Plaintiff Morales and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (o)      Awarding Plaintiff Morales and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (p)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (q)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Morales demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       May 19, 2021

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff

                                                - 19 -
        Case 1:21-cv-04630-PAE-KNF Document 1 Filed 05/24/21 Page 20 of 20

                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

 60 E 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
 New York, New York 10165                                                                 Facsimile: (212) 317-1620


 Faillace@employmentcompliance.com



                                                                       April 26, 2021
 BY HAND




 TO:      Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:                                 Josefino Morales Fortiz

Legal Representative / Abogado:                Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                   26 de abril 2021




                           Certified as a minority-owned business in the State of New York
